UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
) CASENO. 1:92 CR 138
UNITED STATES OF AMERICA, )
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. )
)
EUGENE WILSON, ) MEMORANDUM OPINION
) AND ORDER
Defendant. )

This matter comes before the Court upon Defendant, Eugene Wilson’s Motion to Reduce
Sentence Under Section 404 of the First Step Act of 2018. (ECF # 168). The government filed
a Response in Opposition to the motion, and Defendant filed a Reply. (ECF #170, 171). The
matter is now ready for consideration.

In September of 1992, following a jury trial, Mr. Wilson was sentenced to a total of 562
months broken out as follows: 262 months on Counts 1, 3, 4, 5, 6, 8, and 9, to run consecutive
with 60 months on Count 7, to run consecutive with 240 months on Count 10. The 262 month
sentence included Counts for conspiracy to possess with intent to distribute crack cocaine, and
counts of possession with intent to distribute crack cocaine. The total amount of crack cocaine at
issue was 4.188 grams. Mr. Wilson had a prior felony drug conviction.

On December 21, 2018, the First Step Act of 2018 was signed into law. Section 404 of

the Act provides that a court that imposed a sentence for a covered offense may, on motion of the
defendant. .. impose a reduced sentence as if sections two and three of the Fair Sentencing Act
of 2010 were in effect at the time the covered offense was committed. Reductions are not
mandatory, but are left to the discretion of the sentencing judge. See, Pub. L. No. 115-391, Title
IV, § 404, Dec. 21, 2018. The Sixth Circuit has held that a “covered offense” under the First
Step Act is “a violation of a Federal criminal statute, the statutory penalties for which were
modified by section 2 or 3 of the Fair Sentencing Act of 2010. United States v. Willis, 2020 U.S.
App. ELXIS 4244, *4 (6" Cir, Feb. 11, 2020); see also United States v. Beamus, 2019 U.S. App.
LEXIS 34650 (6" Cir. 2019)(stating the defendant “is eligible for resentencing because, and only
because, the Fair Sentencing Act modified the statutory range for his offense.”’).

At the time of his sentencing, 21 U.S.C. §841(b)(1)(C) provided that the statutory
sentencing range for an offense involving less than 5 grams of crack cocaine, committed by a
defendant with a prior felony drug conviction, was zero to thirty years. The Fair Sentencing Act
did not change the statutory penalties set forth in this section. The statutory sentencing range for
an offense involving less than 5 grams of crack cocaine, committed by a defendant with a prior
felony drug conviction, remains zero to thirty years. Therefore, Mr. Wilson did not commit a
“covered offense” within the meaning of the First Step Act, and he is not entitled to relief. The
fact that the amount of drugs that triggers application of this sentencing range expanded has no
impact on Mr. Wilson’s case because the statutory penalties for the violation he committed,
conspiring/possessing with intent to distribute less than 5 grams of crack cocaine, were not

modified. See, United States v. Willis, at *5.
For the above reasons, this Court DENIES Mr. Wilson’s petition for relief. (#168 ). All

aspects of his original sentence remain intact. IT IS SO ORDERED.

nell Maat

DONALD C. Eu
United States District Judge

 

DATED: Mhi3, Hy) nh |3 L020
